COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      In re Alyssa Walker

Appellate case number:    01-13-00922-CV

Trial court case number: 12-DCV-202504

Trial court:              328th District Court of Fort Bend County

       On November 4, 2013, relator, Alyssa Walker, filed a petition for writ of mandamus and
a motion for temporary relief, seeking a stay of the trial court’s proceedings and requesting
“temporary orders granting [relator] possession of her child, KD and the ability to take KD
home.” We granted relator’s motion to stay and denied relator’s “request[] for temporary orders
granting [relator] possession of her child, KD and the ability to take KD home.”
        In conjunction with her reply to real party in interest’s response, relator has again
requested “temporary orders that [real party in interest] surrender the child to [relator]
immediately pending final determination of this mandamus, to order surrender of the child to
[relator], and to permit [relator] to take the child home.” We construe this portion of relator’s
reply as a renewed motion for temporary relief. Relator’s motion for temporary relief is denied.
       It is so ORDERED.


Judge’s signature: /s/ Justice Evelyn Keyes
                   Acting individually  Acting for the Court


Date: December 19, 2013